DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022, amending claims 1, 7-8, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terreni (US 8,236,218 B2) in view of Tsai et al. (US 2012/0171317 A1).
Terreni discloses a male component or punch 19/20 for a mould unit 100 for producing a vehicle saddle, said male component 19 or 20 having a main base body 23 made of metal (title/abstract, 5:9+; FIG. 5-13),
wherein said male component 19 or 20 comprises an inner surface delimiting a surface of said male component, wherein the surface of the male component is intended to be engaged and abutted to a frame 3,  equated with the claimed felt or shell (F) for a saddle (SA) to be moulded (5:63+; FIG. 7-8, 12), and
wherein said main base body 23 defines an abutment and engagement edge for a female component 16 of a mould unit 100 (FIG. 7-8, 12). 
Terreni does not appear to explicitly disclose that said male component 19 or 20 includes an softer or more yielding insert or contact layer formed or applied over said main base body 23, that does not become part of the saddle to be moulded.
However, Tsai discloses a mold assembly for insert-molding (title/abstract) which includes a male mold 220 which includes rigid body 222 and resilient contact member 224, equated with the claimed insert or contact layer, upon which an insert 22 to be overmolded is positioned (FIG. 5-6; ¶¶ 21-22),
wherein the rigid body 224 defines an abutment and engagement edge for the female component 210, wherein said abutment and engagement edge surrounding said resilient contact member 224 (FIG. 5-6),
the resilient member 224 comprises an outer portion defined by the abutment and engagement edge and said at least one central or intermediate portion enclosed in the zone delimited by the abutment and engagement edge and at least partly defined by a free surface of the resilient member 224 (FIG. 5-6), and
wherein the resilient member 224 does not become a part of the article 20 to be moulded (FIG. 6-7).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the mold of Terreni to include the resilient contact member 224 of Tsai, in order to absorbs dimensional variations of the insert object during the insert molding process (Tsai § abstract).
Regarding claim 2, Tsai discloses said insert or contact layer is made of a material silicone (¶ 22).
Regarding claim 3, the cited prior art does not explicitly discloses the Shore A hardness of the insert or contact layer. However, silicone has a Shore A hardness of 25-90 (see https://en.wikipedia.org/wiki/Silicone_rubber) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 4, the cited prior art does not explicitly discloses the thickness of the insert or contact layer. However, the skilled artisan would appreciate that the thickness of the insert or contact layer is a result effective variable that is dependent on the expected dimensional variations and therefore would arrive at the claimed thickness with expected results absent evidence to the contrary (MPEP § 2144.05).
Regarding claim 5, Terreni suggests the main base body is metal (5:32+); Tsai discloses that the rigid body 222 is metal (¶ 22).
Regarding claim 6, the prior art suggests that the rigid material is metal, which would have a Shore A hardness of approximately 100, i.e. no penetration of the indenter, as metals are significantly harder than materials conventionally measured for Shore durometer (see https://en.wikipedia.org/wiki/Shore_durometer).
Regarding claim 7, Tsai discloses that the central or intermediate portion defined by the free surface of the resilient member 224 is 5 to 100% of the inner surface (FIG. 5-6).
Regarding claim 8, Tsai discloses said central or intermediate portion defined by the free surface of the insert or contact layer constitute 5% to 40%, or 50% to 90%, of said inner surface (FIG. 5-6).
Regarding claim 9, Tsai discloses said rigid member 222 delimits a bowl or recessed zone for positioning and engaging, moulding, gluing or injecting the resilient member 224, and wherein said at least one insert or contact layer is, in use, inserted or housed within the bowl zone (FIG. 5-6).
Regarding claim 10, Tsai suggest that the resilient member 224 is designed to completely or partly support, during the moulding, an insert 22 to be overmolded, so as to absorb deformations, if any, and prevent the entrance of a moulding substance or foam between the felt (F) and the insert or contact layer, or between one or more portions of said felt (F) and insert or contact layer (Tsai § abstract, ¶¶ 26, 31).
Regarding claim 11, Terreni and Tsai suggests the male component according to claim 1. Terreni further discloses a mould unit for producing a vehicle saddle 100, comprising a first male part 13 and a second female part 14, mutually displaceable between at least one opening position of the mould unit, wherein parts of the saddle to be moulded may be 3Attorney Docket: 374-654 arranged in said unit or wherein a saddle moulded in said unit may be removed from said unit, and at least one closing position of the mould unit, wherein the male part and the female part can be coupled in one or more operating positions, so as to delimit at least one mould cavity or impression between them (FIG. 5-13; 5:9+), said male part 13 including the male component according to claim 1 above.
Regarding claim 12, Terreni and Tsai suggests the male component according to claim 1. Terreni further discloses said male part 13 comprises a first male component 19 and a second male component 20 which can be used in subsequent steps of a moulding process (FIG 5-13; 5:9+).
Regarding claim 13, Tsai discloses the rigid body 224 defines an abutment and engagement edge for the female component 210, wherein said abutment and engagement edge surrounding said resilient contact member 224 (FIG. 5-6).
Regarding claim 14, Terreni discloses wherein in said closing position, a segment of the outer portion of the inner surface delimiting an edge of the mould impression, is not in contact with respective sections or walls of the female part (FIG. 6, 8; 5:25, 6:6+).
Regarding claim 15, Terreni discloses in the closing condition of the male component close to and against said female part of the mould unit and with components of a saddle to be moulded inside the mould impression, an area or zone 24 for inserting or injecting a material intended to form a sealing edge or a peripheral portion, e.g. annular, for protecting an edge of said saddle is thus delimited (FIG. 6, 8; 5:25, 6:6+).
Response to Arguments
Applicant’s amendments and/or arguments, see pp. 2-14, filed 25 July 2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the Examiner agrees that the new claim limitations require that the insert or contact layer does not become part of the saddle to be moulded. This is in contrast with the frame 3 of Terreni which is part of the final molded saddle. Therefore, the rejection has been withdrawn. However, the skilled artisan would look to Tsai for a teaching which suggests that a resilient member 224, equated with the claimed insert or contact layer, can be included in a male mold for engaging a insert to be overmolded. Therefore, upon further consideration, a new grounds of rejection is made in view of Terreni and Tsai.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742